         Case 2:19-cv-04253-MSG Document 26 Filed 08/31/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
DAKSHA SORATHIA,                           :                 CIVIL ACTION
                                           :
                  Plaintiff,               :
                                           :
            v.                             :                 No. 19-4253
                                           :
FIDATO PARTNERS, LLC, et al.,              :
                                           :
                  Defendants.              :
__________________________________________:
DAKSHA SORATHIA,                          :
                                          :                  CIVIL ACTION
                  Plaintiff,              :
                                          :
            v.                            :
                                          :                  NO. 19-6143
FIDATO PARTNERS, LLC, et al.,             :
                                          :
                  Defendants.             :


                                             ORDER

       AND NOW, this 31st day of August, 2020, upon consideration of Defendants’ Motion to

Compel Arbitration (Civ. A. No. 19-4253, Doc. No. 13), Plaintiff’s Response (Civ. A. No. 19-

4253, Doc. No. 17), and Defendants’ Reply (Civ. A. No. 19-4253, Doc. No. 20), and following

oral argument, it is hereby ORDERED that the Motion is DENIED. Within fourteen (14) days

from the date of this Order, Defendants shall file their Answers.



                                                             BY THE COURT:



                                                             /s/___Mitchell S. Goldberg______
                                                             MITCHELL S. GOLDBERG, J.
